Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
 DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on November 13, 2020. Claims 17, 19-29, 31-38 are pending in the application and being examined herein.
Status of Objections and Rejections
The rejection of claims 18 and 30 is obviated by Applicant’s cancellation. 
The rejection of claims 17, 20-28, 34, 36 under 35 USC 102(a)(1)/(a)(2) as anticipated by Zhang is maintained and modified upon further consideration. 
The rejection of claims 20, 21 and 36 under 35 USC 103 as being unpatentable over Zhang in view of Abel is maintained and modified as necessitated by amendment.
The rejection of claims 31-33, 35 under 35 USC 103 as being unpatentable over Zhang is maintained and modified as necessitated by amendment.

New grounds of rejection under 35 USC 103 are necessitated by the amendments.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 38 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17, 20-28, 34, 36 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US 2011/0139638) as evidenced by Applicant’s specification.

Regarding claim 17, Zhang teaches a kit (para. [0026], reagents may be included in a kit comprising a magnesium ion selective electrode), comprising: 
a potentiometric ion selective electrode for installation within a clinical diagnostic instrument, wherein the potentiometric ion selective electrode detects ionized magnesium in a biological sample, and wherein the potentiometric ion selective electrode comprises a solid-state planar magnesium sensing membrane (para. [0026], comprising a magnesium ion selective electrode, para. [0029], Magnesium ISE membranes were cast with 4 wt % (or 1 wt %) ionophore (ETH5506). Additional membrane components are: lipophilic borate salt (potassium tetrakis(4-chlorophenyl)borate, 150 mol % to ionophore ETH 5506), 62 wt % (or 66 wt %) plasticizer (2-nitrophenyl octyl ether) and 32 wt % PVC (plasticizer:PVC=2:1, weight) to form PVC membrane discs. The membrane thickness is about 150 .mu.m. The discs were mounted onto Philips electrode bodies);
(para. [0028], Calibration reagents were prepared, a reagent contained 1.0 mM CaCl2 and 0.5 mM MgCl2),
The limitation “the first calibration reagent designed for use with the electrode to provide the electrode with a stable use life of at least four weeks” is a functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Zhang is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.
the first calibration reagent comprising calcium ions and magnesium ions present in a calcium:magnesium molar ratio in a range of from about 1.7:1 to about 3.25:1 (para. [0028], 1mM CaCl2 to .5 mM MgCl2 is 2:1 and therefore meets the limitation); 
a second calibration reagent also designed for use with the electrode (para. [0028], a reagent contained 1.0 mM CaCl2 and 0.3 mM MgCl2), and wherein the calcium ions and magnesium ions are present in a calcium:magnesium molar ratio in a range of from about 1.7:1 to about 3.25:1 (para. [0028], 1mM to .3 mM is 3.33:1). The ratio of 3.33:1 as taught by Zhang reads on the limitation about 3.25:1 since Applicant defines the term about to include variation by ± 20% from the specified value (para. [0012] of the instant specification) and therefore “about” 3.25:1 includes 3.9:1 to 2.6:1. 
Alternatively, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I). In the instant case, the reagent serves the purpose of calibration. Thus, it is obvious to have a reagent that has a ratio of 3.25:1 because such a concentration, although not explicitly disclosed by Zhang, would serve the same purpose and provide the same properties as the 3.33:1 ratio that is disclosed by Zhang.
(para. [0028], a reagent contained 1.0 mM CaCl2 and 0.7 mM MgCl2), and wherein the calcium ions and magnesium ions are present in a calcium:magnesium molar ratio in a range of from about 1.7:1 to about 3.25:1 (para. [0028], 1mM to .3 mM is 1.43:1). The ratio of 1.43:1 as taught by Zhang reads on the limitation about 1.7:1 since Applicant defines the term about to include variation by ± 20% from the specified value (para. [0012] of the instant specification) and therefore “about” 1.7:1 includes 2.04:1 to 1.36:1.
Alternatively, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I). In the instant case, the reagent serves the purpose of calibration. Thus, it is obvious to have a reagent that has a ratio of 1.7:1 because such a concentration, although not explicitly disclosed by Zhang, would serve the same purpose and provide the same properties as the 1.43:1 ratio that is disclosed by Zhang.
The limitation “wherein the first, second, and third calibration reagents are utilized to characterize a slope, an intercept, and a selectivity of the ion selective electrode” is a functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Zhang is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Zhang teaches wherein the reagents are used for calibration (para. [0028]).
 
Regarding claims 20 and 21, Zhang teaches wherein the reagent has a pH in a range of from about 6 to about 8 (claim 20) or from about 6.5 to about 7.8 (claim 21). Examiner interprets the teachings of Zhang to inherently teach such a pH since the reagent comprises deionized water and NaCI, CaCl2 and MgCl2 (neutral salts) (para.[0028]) which yield a pH of 7.

Regarding claim 22, Zhang teaches wherein each calibration reagent further comprises sodium ions at a concentration of at least 50 mmol/L (150 mM NaCl, para. [0028]). 
 
Regarding claims 23 and 24, Zhang teaches wherein each calibration reagent further comprises a surfactant (claim 23) and wherein the surfactant comprises a poly(ethylene oxide) surfactant (claim 24) (BRIJ-700 was added at varying concentrations, para.[0028], each surfactant was tested with the reagent including Brij-35, TRITON X-100, para. [0039]). As evidenced by Applicant’s specification at para. [0031], BRIJ-700, Brij35 and TRITON X-100 are polyethylene oxide) surfactants).  

Regarding claim 25, Zhang teaches wherein the poly(ethylene oxide) surfactant is represented by the structure of formula I: 
    PNG
    media_image1.png
    56
    423
    media_image1.png
    Greyscale
 
Formula wherein n is in the range of from about 9 to about 10 (each surfactant was tested with the reagent including TRITON X-100, para. [0039]). As evidenced by Applicant’s specification at para. [0031], t-octylphenoxypolyethoxyehtanol is known as TRITON X-100 and is an example of Formula I.  


Regarding claim 26, Zhang teaches wherein the poly(ethylene oxide) surfactant is represented by the structure of formula II: 

    PNG
    media_image2.png
    29
    344
    media_image2.png
    Greyscale
 
Formula II (each surfactant was tested with the reagent including Brij 35, para. [0039]). As evidenced by Applicant’s specification at para. [0031], polyoxyethylene  23 lauryl ether is known as BriJ 35 and is an example of Formula II).
 
Regarding claim 27, Zhang teaches wherein the poly(ethylene oxide) surfactant is represented by the structure of formula Ill:
 
    PNG
    media_image3.png
    76
    286
    media_image3.png
    Greyscale
 Formula III wherein n is 100 (BRIJ-700 was added at varying concentrations, para.[0028]). As evidenced by Applicant’s specification at para. [0031], polyoxyethylene (100) stearyl ether nonionic surfactant is known as BRIJ-700 and is an example of Formula III.  

Regarding claim 28, Zhang teaches wherein the concentration of the poly(ethylene oxide) surfactant is less than about 100 mg/L (BRIJ-700 was added to the reagents at varying concentrations of 0.05 and 0.0125 g/L, para. [0028]) .  


Regarding claim 34, Zhang teaches a kit (para. [0026], reagents may be included in a kit comprising a magnesium ion selective electrode), comprising: 
a potentiometric ion selective electrode for installation within a clinical diagnostic instrument, wherein the potentiometric ion selective electrode detects ionized magnesium in a biological sample, and wherein the potentiometric ion selective electrode comprises a solid-state planar magnesium sensing membrane (para. [0026], comprising a magnesium ion selective electrode, para. [0029], Magnesium ISE membranes were cast with 4 wt % (or 1 wt %) ionophore (ETH5506). Additional membrane components are: lipophilic borate salt (potassium tetrakis(4-chlorophenyl)borate, 150 mol % to ionophore ETH 5506), 62 wt % (or 66 wt %) plasticizer (2-nitrophenyl octyl ether) and 32 wt % PVC (plasticizer:PVC=2:1, weight) to form PVC membrane discs. The membrane thickness is about 150 .mu.m. The discs were mounted onto Philips electrode bodies);
a first calibration reagent for a solid-state planar magnesium sensing membrane for the potentiometric ion selective electrode (para. [0028], Calibration reagents were prepared, a reagent contained 1.0 mM CaCl2 and 0.5 mM MgCl2),
The limitation “the first calibration reagent designed for use with the electrode to  provide the electrode with a stable use life of at least four weeks” is a functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of 
the first calibration reagent comprising calcium ions and magnesium ions present in a calcium:magnesium molar ratio in a range of from about 1.5:1 to about 3.25:1 (para. [0028], 1mM to .5 mM is 2:1 and therefore meets the limitation); 
a second calibration reagent also designed for use with the electrode (para. [0028], a reagent contained 1.0 mM CaCl2 and 0.3 mM MgCl2), and wherein the calcium ions and magnesium ions are present in a calcium:magnesium molar ratio in a range of from about 1.7:1 to about 3.25:1 (para. [0028], 1mM to .3 mM is 3.33:1). The ratio of 3.33:1 as taught by Zhang reads on the limitation about 3.25:1 since Applicant defines the term about to include variation by ± 20% from the specified value (para. [0012] of the instant specification) and therefore “about” 3.25:1 includes 3.9:1 to 2.6:1; 
Alternatively, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I). In the instant case, the reagent serves the purpose of calibration. Thus, it is obvious to have a reagent that has a ratio of 3.25:1 because such a concentration, although not explicitly disclosed by Zhang, would serve the same purpose and provide the same properties as the 3.33:1 ratio that is disclosed by Zhang.
a third calibration reagent also designed for use with the electrode (para. [0028], a reagent contained 1.0 mM CaCl2 and 0.7 mM MgCl2), and wherein the calcium ions and magnesium ions are present in a calcium:magnesium molar ratio in a range of from about 1.7:1 to about 3.25:1  (para. [0028], 1mM to .3 mM is 1.43:1). The ratio of 1.43:1 as taught by Zhang reads on the limitation about 1.7:1 since Applicant defines the term about to include variation by ± 20% from the specified value (para. [0012] of the instant specification) and therefore “about” 1.7:1 includes 2.04:1 to 1.36:1.
Alternatively, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I). In the instant case, the reagent serves the purpose of calibration. Thus, it is obvious to have a reagent that has a ratio of 1.7:1 because such a concentration, although not explicitly disclosed by Zhang, would serve the same purpose and provide the same properties as the 1.43:1 ratio that is disclosed by Zhang.
and wherein each of the first, second, and third calibration reagents comprises a poly(ethylene oxide) surfactant selected from the group consisting of: 

(a) the poly(ethylene oxide) surfactant is represented by the structure of formula I:  
    PNG
    media_image4.png
    56
    423
    media_image4.png
    Greyscale
 
Formula I wherein n is in the range of from about 9 to about 10; 

(b) the poly(ethylene oxide) surfactant is represented by the structure of formula II: 


    PNG
    media_image2.png
    29
    344
    media_image2.png
    Greyscale
 
Formula II, and 


(c) the poly(ethylene oxide) surfactant is represented by the structure of formula Ill:  
    PNG
    media_image5.png
    76
    284
    media_image5.png
    Greyscale
 

Formula III wherein n is 100 (BRIJ-700 was added at varying concentrations, para.[0028], each surfactant was tested with the reagent including Brij-35, TRITON X-100, para. [0039]). As evidenced by Applicant’s specification at para. [0031], BRIJ-700, Brij35 and TRITON X-100 are polyethylene oxide) surfactants).  
 (para. [0028]). 

Regarding claim 36, Zhang teaches wherein the reagent has a pH in a range of from about 6.5 to about 7.8. Examiner interprets the teachings of Zhang to inherently teach such a pH since the reagent comprises deionized water and NaCI, CaCl2 and MgCl2 (neutral salts) (para.[0028]) which yield a pH of 7. Zhang teaches wherein each calibration reagent further comprises sodium ions at a concentration of at least 50 mmol/L (150 mM NaCl, para. [0028]). 

Claim Rejections - 35 USC §103
Claims 19, 29, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2011/0139639) in view of A.W. Bier, Introduction to Ion-Selective Measurement, Lit. No. 2071, Hach Company, pp. 1-7 (2009).

Regarding claim 19, the limitation “about” 2:1 is interpreted to include 2.4:1 to 1.6:1 since Applicant defines the term about to include variation by ± 20% from the specified value (para. [0012] of the instant specification).  
Zhang teaches wherein the calcium:magnesium molar ratio of the first calibration reagent is 2:1 (1 mM CaCl2 to .5 mM MgCl2 is 2:1). Zhang fails to teach wherein the calcium:magnesium molar ratio of the second and third calibration reagent is 2:1. Zhang teaches calibration reagents were prepared with deionized water and contained 150 mM NaCl, 1.0 mM CaCl and varying amounts of MgCl2 (0.1, 0.3, 0.5, 0.7, and 1.0 mM) (para. [0028]). 
Bier teaches multipoint calibration for ion selective electrodes wherein use of sevel standards should be used to cover a non-linear range. By using more points reliability and accuracy of the result is much higher (p. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the reagents of Zhang include an additional calibration reagents as taught by Bier with a reasonable expectation of success of increasing result accuracy. It would have been further obvious to one of ordinary skill in the art to select such concentration of MgCl2 such as one with 0.6 mM and 0.55 mM because it would have been obvious to try additional points from the ones taught by Zhang becuase doing so would give more accurate calibration curve. 0.6 mM and 0.55 mM MgCl2 would yield ratios of 1.67:1 and 1.82:1 respectively which would fall between 2.4:1 to 1.6:1 and therefore include such ratio. 

Regarding claim 29, Zhang teaches further comprising a fourth calibration reagent also designed for use with the electrode (para. [0028], five calibration reagents), but fails to teach wherein the fourth calibration reagent comprises calcium ions and magnesium ions present in a calcium:magnesium molar ratio in a range of from about 1.7:1 to about 3.25:1. Zhang teaches calibration reagents were prepared with deionized water and contained 150 mM NaCl, 1.0 mM CaCl.sub.2 and varying amounts of MgCl.sub.2 (0.1, 0.3, 0.5, 0.7, and 1.0 mM). 
Bier teaches multipoint calibration for ion selective electrodes wherein use of sevel standards should be used to cover a non-linear range. By using more points reliability and accuracy of the result is much higher (p. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the reagents of Zhang include an additional calibration reagents as taught by Bier with a reasonable expectation of success of increasing result accuracy. It would have been further obvious to one of ordinary skill in the art to select such concentration of MgCl2 such as one with 0.6 mM or 0.55 mM because it would have been obvious to try additional points from the ones taught by Zhang because doing so would give more accurate calibration curve. 0.6 mM and 0.55 mM MgCl2 would yield ratios of 1.67:1 and 1.82:1.

Regarding claims 37 and 38, Zhang teaches a kit (para. [0026], reagents may be included in a kit comprising a magnesium ion selective electrode), comprising: 
a potentiometric ion selective electrode for installation within a clinical diagnostic instrument, wherein the potentiometric ion selective electrode detects ionized (para. [0026], comprising a magnesium ion selective electrode, para. [0029], Magnesium ISE membranes were cast with 4 wt % (or 1 wt %) ionophore (ETH5506). Additional membrane components are: lipophilic borate salt (potassium tetrakis(4-chlorophenyl)borate, 150 mol % to ionophore ETH 5506), 62 wt % (or 66 wt %) plasticizer (2-nitrophenyl octyl ether) and 32 wt % PVC (plasticizer:PVC=2:1, weight) to form PVC membrane discs. The membrane thickness is about 150 .mu.m. The discs were mounted onto Philips electrode bodies);
a first calibration reagent for a solid-state planar magnesium sensing membrane for the potentiometric ion selective (para. [0028], Calibration reagents were prepared, a reagent contained 1.0 mM CaCl2 and 0.5 mM MgCl2),
The limitation “the first calibration reagent designed for use with the electrode to provide the electrode with a stable use life of at least four weeks” is a functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Zhang is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.
(para. [0028], 1mM CaCl2 to .5 mM MgCl2 is 2:1 and therefore meets the limitation); 
the limitation “about” 2:1 is interpreted to include 2.4:1 to 1.6:1 since Applicant defines the term about to include variation by ± 20% from the specified value (para. [0012] of the instant specification).  
Zhang teaches wherein the calcium:magnesium molar ratio of the first calibration reagent is 2:1 (1 mM CaCl2 to .5 mM MgCl2 is 2:1). Zhang fails to teach wherein the calcium:magnesium molar ratio of the second and third calibration reagent is 2:1. Zhang teaches calibration reagents were prepared with deionized water and contained 150 mM NaCl, 1.0 mM CaCl and varying amounts of MgCl2 (0.1, 0.3, 0.5, 0.7, and 1.0 mM) (para. [0028]). 
Bier teaches multipoint calibration for ion selective electrodes wherein use of sevel standards should be used to cover a non-linear range. By using more points reliability and accuracy of the result is much higher (p. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the reagents of Zhang include an additional calibration reagents as taught by Bier with a reasonable expectation of success of increasing result accuracy. It would have been further obvious to one of ordinary skill in the art to select such concentration of MgCl2 such as one with 0.6 mM and 0.55 mM because it would have been obvious to try additional points from the ones taught by Zhang becuase doing so would give more accurate calibration curve. 0.6 mM 2 would yield ratios of 1.67:1 and 1.82:1 respectively which would fall between 2.4:1 to 1.6:1 and therefore include such ratio. 
The limitation “wherein the first, second, and third calibration reagents are utilized to characterize a slope, an intercept, and a selectivity of the ion selective electrode” is a functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Zhang is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Zhang teaches wherein the reagents are used for calibration (para. [0028]).

Claims 31-33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2011/0139639).

Regarding claim 31, Zhang teaches further comprising at least three quality control reagents, wherein each of the quality control reagents comprises calcium ions and magnesium ions present in a calcium:magnesium molar ratio in a range of from about 1.7:1 to about 3.25:1.  It is generally recognized that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04. It would have been obvious to a skilled artisan at the time the invention was 

Regarding claim 32, Zhang teaches further comprising at least one wash reagent, wherein the at least one wash reagent comprises calcium ions and magnesium ions (wash reagent, para. [0026], [0028]). Zhang fails to teach with respect to the wash reagent in a calcium:magnesium molar ratio in a range of from about 1.7:1 to about 3.25:1.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use a calcium:magnesium molar ratio in a range of from about 1.7:1 to about 3.25:1 because the reagent will function is a predictable manner given these conditions. Additionally it would have been obvious to provide an additional calibration reagent because Zhang teaches calibration reagents were prepared with deionized water and contained 150 mM NaCl, 1.0 mM CaCl.sub.2 and varying amounts of MgCl.sub.2 (0.1, 0.3, 0.5, 0.7, and 1.0 mM). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an additional calibration reagent such as one with 0.4 mM or 0.6mM MgCl2 because doing so would give more accurate calibration curve. The designation of a reagent as a calibration reagent or wash reagent does not further define the actual structure of the reagent.

Regarding claim 33, Zhang does not disclose details of the kits packaging and therefore fails to teach wherein each of the calibration reagents is packaged in a separate container.  However it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide the liquid reagents in separate containers so that the liquids do not mix. 

Regarding claim 35, Zhang teaches further comprising at least one additional reagent selected from a quality control reagent and a wash reagent, wherein the at least one additional reagent comprises calcium ions and magnesium ions (wash reagent, qc reagent, para. [0026], [0028]). Zhang fails to teach with respect to the wash/qc reagent in a calcium:magnesium molar ratio in a range of from about 1.7:1 to about 3.25:1.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use a calcium:magnesium molar ratio in a range of from about 1.7:1 to about 3.25:1 because the reagent will function is a predictable manner given these conditions. Additionally it would have been obvious to provide an additional calibration reagent because Zhang teaches calibration reagents were prepared with deionized water and contained 150 mM NaCl, 1.0 mM CaCl.sub.2 and varying amounts of MgCl.sub.2 (0.1, 0.3, 0.5, 0.7, and 1.0 mM). Therefore, it would 2 because doing so would give more accurate calibration curve. The designation of a reagent as a calibration reagent or wash reagent or qc reagent does not further define the actual structure of the reagent.

Claims 20, 21, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 17 and 34 above, and further in view of Abel et al. (US 5,667,983). 

Regarding claims 20, 21 and 36, Zhang further discloses measurements of a blood electrolyte in a blood composition (para. [0025]) but fails to explicitly disclose wherein the reagent has a pH in a range of from about 6 to about 8 (claim 20) or from about 6.5 to about 7.8 (claim 21,36). However, Abel is in the field of reagents with enhanced performance for use in blood sample analysis (col. 2, lns.15-18)  Abel teaches wherein the reagent has a pH in a range of from about about 6 to about 8 (claim 20) or from about 6.5 to about 7.8 (claim 21, 36) (col. 4, lns. 33-35, ...desired pH of the reagent.. .pH range of 6.5 to 7.5...). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reagent of Zhang to a pH range of 6.5 to 7.5 as taught by Abel because doing so would simulate the pH of the biological fluid being assayed (Abel, col. 4, lns. 26-29). Zhang teaches wherein each calibration reagent further comprises sodium ions at a concentration of at least 50 mmol/L (150 mM NaCl, para. [0028]).


Response to Arguments
In the arguments presented on pages 14-17 of the amendment, the applicant argues that Zhang contain the same calcium concentration in combination with varying magnesium concentrations. Applicant asserts that Zhang must be used in combination with other calibration reagents that fall outside the claimed ratio range. Applicant asserts that 1.43:1 is not 1.7:1 since applicant discloses that all reagents having a calcium:magnesium ratio below 1.5:1 will suffer from various disadvantages and defects. 
Examiner disagrees. Firstly, as recited in the rejection above, the teachings of Zhang meet the instantly recited ranges since the claims recite “about 1.7:1 to about 3.25:1.” Paragraph [0012] of the instant specification discloses that when a term “about” is utilized the value may vary by “± 20%, or ± 10%, or ± 5%, or ± 1%, or ± 0.1% from the specified value.” In applicant’s Fig. 1 only a ratio of 1.34:1 of Ca2+:Mg2+ is used. Applicant has provided no other data. Applicant has not met their burden to show that the ratio of 1.43:1 of Prior art Zhang does not meet the limitation “about 1.7:1” nor has applicant shown that using such a ratio would not yield the same properties. Under a broadest reasonable interpretation using Applicant’s definition of the term “about,” a ratio of 1.43:1 as taught by Zhang is “about” 1.7:1. Applicant is encouraged to delete the term “about” so that the ranges have more specificity. Additionally, Examiner notes that the transitional phrase "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. Therefore the claims are open to having additional concentrations such as those taught by Zhang. 
In the arguments presented on pages 18-19 of the amendment, the applicant argues that Zhang does not disclose a solid state planar magnesium sensing membrane for a potentiometric ion selective electrode and that rather Zhang discloses a magnesium sensor based on Philips electrode bodies which is not a solid state sensor. 
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., solid state) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that applicant has not claimed a “solid state sensor.” Applicant has claimed a potentiometric ion selective electrode comprises a solid state planar magnesium sensing membrane. Applicant at para. [0037] of the instant specification discloses a solid-state planar magnesium PVC (polyvinyl chloride) sensing membrane for a potentiometric magnesium ion selective electrode. Any solid-state planar magnesium PVC sensing membrane known in the art or otherwise contemplated herein may be utilized in accordance with the presently disclosed and/or claimed inventive concept(s). Non-limiting examples of membranes that may be utilized include, but are not limited to, membrane formulations containing  ionophoresof malondiamide derivatives, as well as those disclosed in Zhang et al. (Analytical Sciences, incorporated supra) and Lim et al. (Pure Appl. Chem. (2004) 75:753-764). Prior art Zhang at para. [0029] discloses magnesium ISE membranes were cast with 4 wt % (or 1 wt %) ionophore (ETH5506). Additional membrane components are: lipophilic borate salt (potassium tetrakis(4-chlorophenyl)borate, 150 mol % to ionophore ETH 5506), 62 wt % (or 66 wt %) plasticizer (2-nitrophenyl octyl ether) and 32 wt % PVC (plasticizer:PVC=2:1, weight) to form PVC membrane discs and therefore meets the limitation a solid state planar magnesium sensing membrane since the membrane as taught by Prior art Zhang is identical to the membrane disclosed by applicant. Therefore the claims are open to electrode bodies such as Philips electrode bodies. The claims do not require an “all-solid-state ISE”, nor do applicant’s disclose an all solid state ISE in the specification.  



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795